EXHIBIT 10.1

Execution Version
Employment Agreement
This Employment Agreement (the "Agreement") is made and entered into as of May
7, 2014 by and among Rudy Schupp (the "Executive"), Valley National Bancorp, a
New Jersey corporation (the “Corporation”) and Valley National Bank, a national
banking association (the "Bank").
WHEREAS, the Corporation and the Bank desire to employ the Executive on the
terms and conditions set forth herein; and
WHEREAS, the Executive desires to be employed by the Corporation and the Bank on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
1.Term. The Executive's employment hereunder shall be effective as of the date
(the "Effective Date") of the closing of the merger (the “Merger”) provided for
in Agreement and Plan of Merger, dated May 7, 2014 between Corporation and 1st
United Bancorp, Inc. (the "Merger Agreement") and shall continue until the third
anniversary thereof, unless terminated earlier pursuant to Section 5 of this
Agreement. If the Merger Agreement terminates for any reason before the Merger
becomes effective, this Agreement will terminate and be of no further force and
effect and there will be no liability of any kind under this Agreement. The
period during which the Executive is employed by the Bank hereunder is
hereinafter referred to as the "Employment Term".
2.    Position and Duties.
2.1    Position. During the Employment Term, the Executive shall serve as the
Executive Vice President and President of the Florida division of the Bank,
reporting to the President of the Bank. In such position, the Executive shall
have such duties, authority and responsibility as shall be determined from time
to time by the President of the Bank, which duties, authority and responsibility
are consistent with the Executive's position.
2.2    Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive's duties






--------------------------------------------------------------------------------




hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
performance of such services either directly or indirectly without the prior
written consent of the board of directors of the Corporation (the “Board”).
Notwithstanding the foregoing, the Executive will be permitted to, with the
prior written consent of the Board (which consent will not be unreasonably
withheld or delayed), act or serve as a director, trustee, committee member or
principal of any type of for-profit business, as long as such activities are
disclosed in writing to the Bank and do not interfere or conflict with the
performance of the Executive's duties and responsibilities to the Bank as
provided hereunder, including, but not limited to, the obligations set forth in
Section 2 hereof. The Executive has received prior written consent from the
President of the Bank or the Board to serve the for-profit businesses identified
in Exhibit A hereto.
3.    Place of Performance. The principal place of Executive's employment shall
be the Bank's offices in West Palm Beach, Florida; provided that, the Executive
may be required to travel on Bank business during the Employment Term.
4.    Compensation.
4.1    Base Salary. The Bank shall pay the Executive an annual rate of base
salary of $340,000 in periodic installments in accordance with the Bank's
customary payroll practices, but no less frequently than monthly. The
Executive's base salary shall be reviewed at least annually by the Compensation
Committee of the Board (the "Compensation Committee") and the Compensation
Committee may, but shall not be required to, adjust the base salary during the
Employment Term. The Executive's annual base salary, as in effect from time to
time, is hereinafter referred to as "Base Salary".
4.2    Annual Bonus.  For each calendar year of the Employment Term, the
Executive shall be eligible to receive an annual bonus (the "Annual Bonus") of
up to one-hundred percent (100%) of Base Salary. However, the decision to
provide any Annual Bonus and the amount and terms of any Annual Bonus shall be
in the discretion of the Compensation Committee.
4.3    Equity Awards. During the Employment Term, the Executive shall be
eligible to receive annual equity awards under the Corporation’s 2009 Long-Term
Stock Incentive Plan (the “2009 LTIP”) or any successor plan, as determined by
the Board or the Compensation Committee, in its discretion.

2



--------------------------------------------------------------------------------




4.4    Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be eligible to receive fringe benefits and perquisites as are
available to other similarly situated executives of the Bank as determined by
the Compensation Committee in its sole discretion. In addition, the Executive is
entitled to the following perquisites:
(i)    At the Executive’s election, the Bank shall provide to the Executive
either: (A) an automobile allowance in the amount of $1,200 for each calendar
month or portion thereof during the Employment Term, or (B) full-time use of a
company car, to be selected by the Executive (subject to a $1,200 per month
limitation), which the company car shall be replaced at its 48-month anniversary
by another company car selected by the Executive. The Executive shall also be
reimbursed for the purchase of gasoline for the company car.
(ii)    The Corporation and/or the Bank shall reimburse the Executive for the
costs, up to an aggregate of $22,000 per year, associated with one country club
membership and one dining club membership of the Executive’s choosing.
4.5    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in employee 401(k), life, health and disability benefit
plans, practices and programs maintained by the Company and the Bank, as in
effect from time to time as determined by the Compensation Committee
(collectively, "Employee Benefit Plans"). The Bank reserves the right to amend
or cancel any Employee Benefit Plans at any time in its sole discretion, subject
to the terms of such Employee Benefit Plan and applicable law.
4.6    Vacation; Paid Time-off. During the Employment Term, the Executive shall
be entitled to receive paid vacation days per calendar year (prorated for
partial years) in accordance with the Bank's vacation policies for its senior
executive officers, as in effect from time to time. The Executive shall receive
other paid time-off in accordance with the Bank's policies for senior executive
officers as such policies may exist from time to time.
4.7    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Bank which is subject to recovery under the
Bank’s clawback policies then in effect and any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such policy, law, government
regulation or stock exchange listing requirement.

3



--------------------------------------------------------------------------------




4.8    Expense Reimbursement. The Executive shall be reimbursed by the Bank for
all reasonable travel, entertainment and other expenses incurred during the
course of performing his obligations under this Agreement upon substantiation of
such expenses in accordance with the applicable policies and procedures of the
Bank.
5.    Termination of Employment. The Employment Term and the Executive's
employment hereunder may be terminated by either the Bank or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least sixty (60) days
advance written notice of any termination of the Executive's employment. Upon
termination of the Executive's employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Bank or any of its affiliates.
5.1    Termination For Cause or Without Good Reason.  
(a)    The Executive's employment hereunder may be terminated by the Bank for
Cause or by the Executive without Good Reason. If the Executive's employment is
terminated by the Bank for Cause or by the Executive without Good Reason, the
Executive shall be entitled to receive:
(i)
any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid within one (1) week following the Termination Date (as defined below) in
accordance with the Bank's customary payroll procedures;

(ii)
any earned but unpaid Annual Bonus with respect to any completed calendar year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date; provided that, if the Executive's employment is
terminated by the Bank for Cause, then any such accrued but unpaid Annual Bonus
shall be forfeited;

(iii)
reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Bank's
expense reimbursement policy; and

(iv)
such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Bank's employee


4



--------------------------------------------------------------------------------




benefit plans as of the Termination Date; provided that, in no event shall the
Executive be entitled to any payments in the nature of severance or termination
payments except as specifically provided herein.
Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
"Accrued Amounts".
(b)    For purposes of this Agreement, "Cause" shall mean:
(i)
the Executive's willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness);

(ii)
the Executive's willful failure to comply with any valid and legal directive of
the Executive’s supervisor, the President of the Bank or the Board;

(iii)
the Executive's engagement in dishonesty, illegal conduct or misconduct, which
is, in each case, injurious to the Bank or its affiliates;

(iv)
the Executive's embezzlement, misappropriation or fraud, whether or not related
to the Executive's employment with the Bank;

(v)
the Executive's conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude; and

(vi)
any material failure by the Executive to comply with the Bank's written policies
or rules, as they may be in effect from time to time during the Employment Term.

Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, the Executive shall have thirty (30) business days from
the delivery of written notice by the Bank within which to cure any acts
constituting Cause; provided however, that, if the Bank reasonably expects
irreparable injury from a delay of thirty (30) business days, the Bank may give
the Executive notice of such shorter period within which to cure as is
reasonable under the circumstances, or may take other action, which

5



--------------------------------------------------------------------------------




may include the termination of the Executive's employment without notice and
with immediate effect. The Bank may place the Executive on paid leave for up to
sixty (60) days while it is determining whether there is a basis to terminate
the Executive's employment for Cause. This will not constitute Good Reason.
(c)    For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive's written consent:
(i)
a material reduction in the Executive's Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions; or

(ii)
a relocation of the Executive's principal place of employment by more than
twenty-five (25) miles.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Bank of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of the
initial existence of such grounds and the Bank has had at least thirty (30) days
from the date on which such notice is provided to cure such circumstances. If
the Executive does not give notice of the termination of his employment for Good
Reason within thirty (30) days after the first occurrence of the applicable
grounds, then the Executive will be deemed to have waived his right to terminate
for Good Reason with respect to such grounds.
5.2    Without Cause or for Good Reason. The Employment Term and the Executive's
employment hereunder may be terminated by the Executive for Good Reason or by
the Bank without Cause. In the event of such termination, the Executive shall be
entitled to receive the Accrued Amounts and, subject to the Executive's
continued compliance with Section 6, Section 7, Section 8 and Section 9 of this
Agreement and his execution of a release of claims in favor of the Corporation
and the Bank, its affiliates and their respective officers and directors in
substantially the form attached hereto as Exhibit B (the "Release") and such
Release becoming effective within thirty (30) days following the Termination
Date (such thirty (30)-day period, the "Release Execution Period"), the
Executive shall be entitled to receive his normal Base Salary Payments that
Executive would have earned had he remained employed until the greater of (i)
twelve (12) months from the Termination Date, and (ii) the end of the Employment
Term. In the event the Executive’s employment is terminated by the Executive for
Good Reason or by the Bank

6



--------------------------------------------------------------------------------




without Cause on or within one (1) year following a change in control of the
Corporation or the Bank (as defined under Code Section 409A), the Executive
shall instead be entitled to receive, within sixty (60) days of such
termination, a lump sum payment equal to the greater of: (i) twenty-four (24)
months of his normal Base Salary Payments; or (ii) his normal Base Salary
Payments that Executive would have earned had he remained employed until the end
of the Employment Term. The treatment of any outstanding equity awards shall be
determined in accordance with the terms of the 2009 LTIP and the applicable
award agreements. In the event that Executive violates the provisions of Section
6, Section 7, Section 8 or Section 9 of this Agreement, the Company and the Bank
may cease making the payments due to Executive pursuant to this Section 5.2.
5.3    Death or Disability.  
(a)    The Executive's employment hereunder shall terminate automatically upon
the Executive's death during the Employment Term, and the Bank may terminate the
Executive's employment on account of the Executive's Disability.
(b)    If the Executive's employment is terminated during the Employment Term on
account of the Executive's death or Disability, the Executive (or the
Executive's estate and/or beneficiaries, as the case may be) shall be entitled
to receive only the Accrued Amounts.
(c)    Notwithstanding any other provision contained herein, all payments made
in connection with the Executive's Disability shall be provided in a manner
which is consistent with federal and state law.
(d)    For purposes of this Agreement, Disability shall mean the Executive is
entitled to receive long-term disability benefits under the Bank's long-term
disability plan, or if there is no such plan, the Executive's inability, due to
physical or mental incapacity, to substantially perform his duties and
responsibilities under this Agreement for one hundred eighty (180) days out of
any three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days.
5.4    Notice of Termination. Any termination of the Executive's employment
hereunder by the Bank or by the Executive during the Employment Term (other than
termination pursuant to Section 5.3(a) on account of the Executive's death)
shall be communicated by written notice of termination ("Notice of Termination")
to the other party hereto in accordance with Section 21. The Notice of
Termination shall specify:

7



--------------------------------------------------------------------------------




(a)    The termination provision of this Agreement relied upon;
(b)    To the extent applicable, the facts and circumstances claimed to provide
a basis for termination of the Executive's employment under the provision so
indicated; and
(c)    The applicable Termination Date.
5.5    Termination Date. The Executive's Termination Date shall be:
(a)    If the Executive's employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;
(b)    If the Executive's employment hereunder is terminated on account of the
Executive's Disability, the date that it is determined that the Executive has a
Disability;
(c)    If the Bank terminates the Executive's employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;
(d)    If the Bank terminates the Executive's employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than sixty (60) days following the date on which the Notice of Termination is
delivered;
(e)    If the Executive terminates his employment hereunder (i) without Good
Reason, the date specified in the Executive's Notice of Termination, which shall
be no less than sixty (60) days following the date on which the Notice of
Termination is delivered, (ii) with Good Reason, the date specified in the
Executive's Notice of Termination, which shall be no less than ten (10) days
following the date on which the Notice of Termination is delivered, plus, if
applicable, an additional thirty (30) days during which the Company shall have
the right to cure as provided in Section 5.1(c) hereof; provided that, in either
case, the Bank may waive all or any part of the notice period for no
consideration by giving written notice to the Executive and for all purposes of
this Agreement, the Executive's Termination Date shall be the date determined by
the Bank; and
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a "separation from service" within
the meaning of Section 409A.

8



--------------------------------------------------------------------------------




5.6    Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Bank or any of its
affiliates.
5.7    Post-Termination Health and Dental Benefits. The Corporation or the Bank
shall reimburse the Executive, during the Coverage Period (as defined below),
the premiums associated with the Executive maintaining health insurance coverage
(including medical and dental) for himself, his spouse and his dependents under
insurance policies under which he and they are covered during the Coverage
Period (up to $1,864 per month, provided, however, that on January 1 of each
year during the Coverage Period, such maximum monthly amount shall increase by
five percent (5%)). The reimbursements shall be paid annually by the Corporation
or the Bank to the Executive within 45 days following December 31 of each
calendar year during, or immediately after, the Coverage Period, provided the
Executive provides satisfactory evidence of such premium payments. “Coverage
Period” is defined as the lesser of: (i) fifteen (15) years following the
Executive’s date of termination with the Bank (for any reason) or (ii) the date
that both the Executive and his spouse have died.
5.8    Lump Sum Payments for Life Insurance. The Bank shall pay the Executive
the sum of $23,277 on the date of termination of employment with the Bank for
any reason, in lieu of any post-retirement life insurance.
6.    Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive's
cooperation in the future. Accordingly, following the termination of the
Executive's employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Bank in connection with matters
arising out of the Executive's service to the Bank; provided that, the Bank
shall make reasonable efforts to minimize disruption of the Executive's other
activities. The Bank shall reimburse the Executive for reasonable expenses
incurred in connection with such cooperation.
7.    Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.
7.1    Confidential Information Defined.  

9



--------------------------------------------------------------------------------




(e)    Definition.
For purposes of this Agreement, "Confidential Information" includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: regulatory reports, examinations and agreements, business processes,
practices, methods, policies, plans, documents, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, records, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, market
studies, sales information, revenue, costs, product plans, customer information,
customer lists, client information and client lists of the Bank or its
businesses or any existing or prospective customer, supplier, investor or other
associated third party, or of any other person or entity that has entrusted
information to the Bank in confidence.
The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Bank as if
the Bank furnished the same Confidential Information to the Executive in the
first instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Executive; provided that, such disclosure is through no direct or indirect fault
of the Executive or person(s) acting on the Executive's behalf.
(f)    Disclosure and Use Restrictions.
The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person

10



--------------------------------------------------------------------------------




whatsoever (including other employees of the Bank) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Bank and, in any event, not to anyone outside of the direct
employ of the Bank except as required in the performance of the Executive's
authorized employment duties to the Bank (and then, such disclosure shall be
made only within the limits and to the extent of such duties); and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Bank, except as required in the
performance of the Executive's authorized employment duties to the Bank (and
then, such disclosure shall be made only within the limits and to the extent of
such duties). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order.
The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Bank) and shall
continue during and after his employment by the Bank until such time as such
Confidential Information has become public knowledge other than as a result of
the Executive's breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive's behalf.
8.    Restrictive Covenants.
8.1    Acknowledgment. The Executive understands that the nature of the
Executive's position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the Bank.
The Executive understands and acknowledges that the intellectual services he
provides to the Bank are unique, special or extraordinary.
The Executive further understands and acknowledges that the Bank's ability to
reserve these for the exclusive knowledge and use of the Bank is of great
competitive importance and commercial value to the Bank, and that improper use
or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

11



--------------------------------------------------------------------------------




8.2    Non-competition. Because of the Bank's legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the three (3) year period
thereafter, to run consecutively, beginning on the last day of the Executive's
employment with the Bank, for any reason or no reason and whether employment is
terminated at the option of the Executive or the Bank, the Executive agrees and
covenants not to engage in Prohibited Activity or become employed with an entity
which engages in Prohibited Activity within fifty (50) miles of any location(s)
in which the Corporation or the Bank has banking or other offices or has filed
an application for regulatory approval to establish an office.
For purposes of this Section 8, "Prohibited Activity" is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in any business in which the
Bank or any of its subsidiaries in currently engaged in (the “Bank Business”).
Prohibited Activity also includes activity that may require or inevitably
requires disclosure of trade secrets, proprietary information or Confidential
Information.
Nothing herein shall prohibit the Executive from purchasing or owning less than
two percent (2%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.
8.3    Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Bank during a period
of three (3) years, to run consecutively, beginning on the last day of the
Executive's employment with the Bank.
8.4    Non-solicitation of Customers. The Executive understands and acknowledges
that because of the Executive's experience with and relationship to the Bank, he
will have access to and learn about much or all of the Bank's customer
information. "Customer Information" includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses and other information identifying
facts and circumstances specific to the customer and relevant to the Bank
Business.

12



--------------------------------------------------------------------------------




The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.
The Executive agrees and covenants, during a period of three (3) years, to run
consecutively, beginning on the last day of the Executive's employment with the
Bank, not to directly or indirectly solicit, contact (including but not limited
to e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the Bank's current, former or prospective
customers for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Bank. The Corporation and the Bank agree
that their executive officers will not at anytime disparage the Executive or
engage in conduct resulting in, or likely to result in, the damage to the
business or professional reputation of the Executive.
8.5    Consideration. In consideration of the covenants of the Executive set
forth in Section 8 hereof, the Executive shall receive a payment equal to
$1,333,333.33, which shall be payable to the Executive by or at the direction of
the Bank in a cash lump sum on or before the Effective Date.
9.    Non-disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Bank or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties.
10.    Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Bank are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Bank's industry,
methods of doing business and marketing strategies by virtue of the Executive's
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interests of the Bank.
The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Bank's rights under Section 7, Section 8 and
Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 7,
Section 8 and Section 9 of this Agreement or the Bank's enforcement thereof.

13



--------------------------------------------------------------------------------




11.    Remedies. In the event of a breach or threatened breach by the Executive
of Section 7, Section 8 or Section 9 of this Agreement, the Executive hereby
consents and agrees that the Bank shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.
12.    Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of Florida without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the State of Florida. The parties hereby irrevocably submit to
the exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.
13.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Bank pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.
14.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the President and Chief Executive Officer of the
Bank. No waiver by either of the parties of any breach by the other party hereto
of any condition or provision of this Agreement to be performed by the other
party hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

14



--------------------------------------------------------------------------------




15.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement (including, without
limitation, Section 8 hereof) in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law.
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
16.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
17.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
18.    Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein including, without limitation, Section 8
hereof, the obligation at issue will run from the first date on which the
Executive ceases to be in violation of such obligation.
19.    Section 409A.

15



--------------------------------------------------------------------------------




19.1    General Compliance. This Agreement is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a "separation
from service" under Section 409A. To the extent that the Release Execution
Period spans two tax years of the Executive, then no payments will be made until
the later of (1) the end of the revocation period, or (2) the first business day
of the second tax year, unless an applicable exemption under Section 409A
applies. Notwithstanding the foregoing, the Bank makes no representations or
warranties that the payments and benefits provided under this Agreement will
comply with Section 409A and in no event shall the Bank be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Executive on account of non-compliance with Section 409A.
19.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and the Executive is
determined to be a "specified employee" as defined in Section 409A(a)(2)(b)(i),
then solely to the extent necessary to comply with Section 409A, such payment or
benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the "Specified Employee Payment
Date") or, if earlier, on the Executive's death. The aggregate of any payments
that would otherwise have been paid before the Specified Employee Payment Date
shall be paid to the Executive in a lump sum on the Specified Employee Payment
Date and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.
19.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

16



--------------------------------------------------------------------------------




(a)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(b)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and
(c)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.
20.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. If the Executive dies while he is entitled to payments under Section
5.2 or the benefits under Section 5.7 of this Agreement, the payments or
benefits shall continue to be made to his spouse or if he has no spouse at the
time of his death, his estate, as applicable. The Bank may assign this Agreement
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Bank. This Agreement shall inure to the benefit of the Bank and
permitted successors and assigns.
21.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
If to the Corporation and the Bank:
Valley National Bank
1455 Valley Road
Wayne, New Jersey 07470
Attn: Gerald H. Lipkin, President
If to the Executive:


11874 Lakeshore Place
North Palm Beach, FL 33408

17



--------------------------------------------------------------------------------




22.    Representations of the Executive. The Executive represents and warrants
to the Bank that:
22.1    The Executive's acceptance of employment with the Bank and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.
22.2    The Executive's acceptance of employment with the Bank and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.
23.    Withholding. The Bank shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Bank to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.
24.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
25.    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.






[SIGNATURE PAGE FOLLOWS]

18



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
VALLEY NATIONAL BANCORP


 
By: /s/ Gerald H. Lipkin
Name: Gerald H. Lipkin
Title: President and CEO



VALLEY NATIONAL BANK


By: /s/ Gerald H. Lipkin
Name: Gerald H. Lipkin
Title: President




 
EXECUTIVE


 
Signature: /s/ Rudy Schupp


Print Name: Rudy Schupp








19

